In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 16-1589
JOHN JONES BEY,
                                              Plaintiff-Appellant,

                                v.

STATE OF INDIANA, et al.,
                                            Defendants-Appellees.
                    ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
     No. 1:15-cv-01598-TWP-TAB — Tanya Walton Pratt, Judge.
                    ____________________

 SUBMITTED OCTOBER 27, 2016 — DECIDED FEBRUARY 3, 2017
                    ____________________


   Before POSNER, FLAUM, and RIPPLE, Circuit Judges.
    POSNER, Circuit Judge. John Jones Bey, who describes
himself as an “Aboriginal Indigenous Moorish-American,”
filed in the district court what he labeled a “Writ of Manda-
mus,” seeking to enjoin state and county officials from tax-
ing real estate that he owns in Marion County, Indiana. He
also asked that the defendant officials be ordered to refund
the taxes that he’d paid and to compensate him for their al-
2                                                     No. 16-1589


leged wrongs. He asked the district court to award him $11.5
billion. The court refused, and granted the defendants’ mo-
tions to dismiss, precipitating this appeal.
    Bey says he’s a “sovereign citizen” and therefore can’t
lawfully be taxed by Indiana or its subdivisions in the ab-
sence of a contract between them and him. (See El v. Ameri-
Credit Financial Services, Inc., 710 F.3d 748, 750 (7th Cir. 2013),
for a description of the beliefs of so-called sovereign citizens
of alleged Moorish origin.) We have repeatedly rejected such
claims. See United States v. Jonassen, 759 F.3d 653, 657 and
note 2 (7th Cir. 2014); United States v. Benabe, 654 F.3d 753,
767 (7th Cir. 2011); United States v. Hilgeford, 7 F.3d 1340, 1342
(7th Cir. 1993); United States v. Schneider, 910 F.2d 1569, 1570
(7th Cir. 1990). We do so in this case as well, and thus affirm
the district court.
    But we want to take this opportunity to examine the
rights asserted, in this as in the other cases we’ve cited, by
persons describing themselves as sovereign citizens by vir-
tue of their alleged Moorish origin. Most of them are African
Americans who belong to the Moorish Science Temple of
America (MSTA) and claim to be descendants of the Moors
of northern Africa, though they are not; Moors are of mixed
Berber and Arab descent rather than being African American
in the usual sense of being descended from black Africans.
The original purpose of MSTA, founded in the 1920s by No-
ble Drew Ali, whose followers call themselves “Moors” in
place of more conventional designations such as “Black,”
“African American,” and “colored,” was to claim govern-
ment “recognition and respect as full citizens rather than the
second-class descendants of slaves.” Leah Nelson, ‘Sover-
eigns’ in Black, Intelligence Report, Southern Poverty Law
No. 16-1589                                                  3


Center (Aug. 24, 2011), www.splcenter.org/fighting-hate/
intelligence-report/2011/‘sovereigns’-black (visited Feb. 2,
2016, as were the other websites cited in this opinion). MSTA
focuses on “uplifting” its followers, and encourages them to
vote in U.S. elections so that they can escape “political slav-
ery.” Spencer Dew, Moors Know the Law, 31 J. L. & Religion
70, 72–75 (2016).
    The MSTA home office, located in Washington D.C., has
issued a statement clarifying that the organization is neither
“a Sovereign Citizen movement [n]or a Tax Protestor
Movement” and that it was not founded “for its members to
become anarchist or conspiracy theorist[s].” Moorish Science
Temple of America, Statement on Radical and Subversive Fringe
Groups (July 15, 2011), http://msta1913.org/Statement_
Radical_Moors.pdf. A MSTA temple in Georgia denounces
sovereign-citizen propaganda as “completely asinine” and
asks that Moors not “adopt[] the ideals of these European
groups who at their core, hate [Moors’] very existence.” Fre-
quently Asked Questions, Question 1, Moorish Science Temple
of America (Georgia), moorishsciencetemple.org/faqs/.
    But clearly, sovereign-citizen ideas appeal to many [self-
described] Moors, who combine those ideas with Ali’s teach-
ings in an effort to reclaim and rewrite black history. For ex-
ample, the “Moors Order of the Roundtable” uses eight-
eenth-century treaties with Morocco to distinguish “Free
Moors” from Africans who could be enslaved and teaches
that courts have no jurisdiction over Moors. Nelson, ‘Sover-
eigns’ in Black, supra. Other groups claim that their Moorish
nationality gives them the status in the United States of an
indigenous people, although the logic behind this claim is
deeply obscure. See id. Renita Bey teaches that Europeans
4                                                 No. 16-1589


are latecomers and Moors never granted them citizenship.
Washitaw Nation Comes Under Investigation, Intelligence Re-
port, Southern Poverty Law Center (June 15, 1999), www.
splcenter.org/fighting-hate/intelligence-report/1999/washita
w-nation-comes-under-investigation. She teaches her fol-
lowers that they are “Muurs” from “Muu” who traveled to
North America before Africans did, when the world had on-
ly one continent. Many sovereign citizen organizations teach
that whenever a Moor’s name is spelled in capital letters in a
government document, the name identifies not the individu-
al but instead his “corporate shell identity,” or in other
words a “straw man” controlled by the government. See
Southern Poverty Law Center, “Sovereign Citizens Move-
ment,” www.splcenter.org/fighting-hate/extremist-files/ideol
ogy/sovereign-citizens-movement.
    Although the Moorish Science Temple does not buy the
“sovereign citizen” line, many of its members do. Many of
them argue, without any basis in fact, that as a result of
eighteenth-century treaties the United States has no jurisdic-
tion over its Moorish inhabitants, who are therefore under
no obligation to pay taxes. That is Bey’s position, but he does
not explain how it entitles him to an $11.5 billion refund
from the State of Indiana and/or its subdivisions. Nor is
there any basis for his contention that he is not required to
pay any taxes because being a Moor makes him a sovereign
citizen; he may be a Moor but—we emphasize, in the hope
of staving off future such frivolous litigation—he is not a
sovereign citizen. He is a U.S. citizen and therefore unlike
foreign diplomats has no immunity from U.S. law. Indeed
his suit is frivolous and was therefore properly dismissed; he
was lucky to be spared sanctions for filing such a suit.
No. 16-1589                                                    5


    Although we have discussed the MSTA at some length,
our aim was to introduce readers who may not be familiar
with the “sovereign citizen” movement to its principal insti-
tutional establishment. We do not mean to task the district
judges of this circuit with having to delve into the history of
every particular organization involved in every case before
them. Often the organization either played no significant
role in the events leading up to the case or if it did, neverthe-
less it was an organization already well known to the court.
The unusual feature of this case is that the sovereign-citizen
movement and its institutions, such as MSTA, are at once
sources of difficult litigation and not well known outside the
sovereign-citizen movement.
   The judgment of the district court is affirmed.